The opinion of the court was delivered by
Johnston, J.:
This was an action brought by Luther Woodford to recover from D. H. Sarver for the loss of four steers. He alleged that Sarver took from him twenty-three head of steers to be herded, pastured and properly cared for during the grass season of 1881, for twenty cents per head per month, and that at the end of the season only nineteen head *330of the cattle were returned to him. Sarver claimed that none of the steers died, or were lost through any fault or neglect on his part. The final trial of the cause resulted in a verdict and judgment in favor of Woodford. The amount of recovery was only thirty dollars, but Sarver brings the case here, and his only complaint is that the testimony was not properly interpreted and weighed. The action turned on the disputed question of fact whether any of the cattle committed to Sarver’s care died or were lost through his fault or negligence. He admits that one of the steers died, and another was lost, and the jury have found that he failed to take ordinary care of the cattle delivered to him, and that some of them were lost through his neglect and mismanagement. Upon this question there was competent, and we may say, sufficient testimony to sustain the findings of the jury. We will not consume the time, nor would it be profitable, to review the testimony given in this ease. It has been examined and weighed by the jury; we are unable to see any ground upon which we could reverse the judgment. It will therefore be affirmed.
All the Justices concurring.